DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 04/24/2020 is acknowledged.  Claim 8 has been amended.  Claims 9 and 10 have been added.  Claims 1-10 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 2, lines 2-3 should read “the end plates” (plural) and line 3 should read “the wall bodies” (plural) since the compression chamber is formed between both the fixed and orbiting end plates and wall bodies.  
Claim 4, line 3 should read “…provided in the end plate of the fixed scroll or the end plate of the orbiting scroll” as there are two end plates.
Claim 5, lines 5-6 should read “[[an]] the end plate of the fixed scroll” since this element has already been recited in claim 1, and also to clarify which of the two end plates. Claim 5, line 11 includes similar language, and the same is applied.
Claim 6, line 6 should read “[[a]] the end plate of the orbiting scroll
Claim 8, line 5 should read “provided on the end plate of the fixed scroll or the orbiting scroll” since there are two end plates. Claims 9 and 10 include similar language, and the same is applied. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: “conversion mechanism” (claim 1) - eccentric part 13 and drive bush 14 [0029].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura JP 11-30189 (07/02/2020 IDS).
Regarding claim 1, Miura discloses:
A scroll compressor comprising: 
a closed casing 1; 
a rotary shaft 7 rotatable around an axis in the casing 1; 
a bearing portion 6 which rotatably supports the rotary shaft 7; 
a scroll compression part 10, 14 which includes a compression chamber 19a, 19b which is connected to the rotary shaft 7 through a conversion mechanism 21, 25 for converting a rotation movement of the rotary shaft to a revolution movement and compresses a fluid by operating by a rotating force of the rotary shaft; and 
a lubricating oil separation part 31, 55, 56 which is provided downstream of the scroll compression part 10, 14 and separates lubricating oil contained in the compressed fluid compressed by the scroll compression part and discharged to the outside of the scroll compression part, 
wherein the scroll compression part 10, 14 includes a fixed scroll 10 which has an end plate 11 on which a wall body 12 is provided to be erected in a spiral shape, and is fixed to and internally provided in the casing, and 

the fixed scroll 10 has a first passage 51, 52 for supplying the lubricating oil 57 in an interior of the lubricating oil separation part 31 to an interior of the scroll compression part, and 
the orbiting scroll 14 has a second passage 53, 54 for discharging the lubricating oil introduced into the interior of the scroll compression part to the outside of the scroll compression part. 

Regarding claim 2, Miura discloses:
wherein when the compression chamber 19a, 19b formed to be interposed between the wall bodies 12, 16 in a plan view of the end plate 11, 15 moves toward a shaft center while orbiting around the shaft center along the wall body during an operation of the scroll compression part, both the first passage 51, 52 and the second passage 53, 54 are open to a spiral area that is an area surrounded by an envelope of a trajectory drawn by the compression chamber due to the movement (see Fig. 2). 

Regarding claim 3, Miura discloses:
wherein when a movement of the fluid moving in the spiral area toward the shaft center while orbiting around the shaft center during an operation of the scroll compression part is a flow from an upstream side to a downstream side, an opening of the first passage 51, 52 on the interior side of the scroll compression part is provided on a further upstream side of the flow than an opening of the second passage 53, 54 on the interior side of the scroll compression part (Fig. 2). 

Regarding claim 4, Miura discloses:
wherein one or both of the openings of the first passage 51, 52 and the second passage 53, 54 on the interior side of the scroll compression part are provided in the end plate 11, 15. 

Regarding claim 5, Miura discloses:
wherein in a case where a boundary line on an inner peripheral side of the trajectory is drawn by a wall surface of the wall body 12 of the fixed scroll 10 in the compression chamber, an opening on the compression chamber side of the first passage 52, which is open to the compression chamber 19a describing the trajectory, is provided on a wall surface on a radially outward side of the wall body 12 of the fixed scroll 10 or in an end plate 11 in the vicinity of the wall surface (see Fig. 2), and 
in a case where a boundary line on an outer peripheral side of the trajectory is drawn by a wall surface of the wall body 12 of the fixed scroll 10 in the compression chamber, an opening on the compression chamber side of the first passage 51, which is open to the compression chamber 19b describing the trajectory, is provided on a wall surface on a radially inward side of the wall body 12 of the fixed scroll 10 or in an end plate 11 in the vicinity of the wall surface (see Fig. 2). 

Regarding claim 6, Miura discloses:
wherein in a case where a boundary line on an inner peripheral side of the trajectory is drawn by a wall surface of the wall body 12 of the fixed scroll 10 in the compression chamber, an opening on the compression chamber side of the second passage 53, 54, which is open to the 
in a case where a boundary line on an outer peripheral side of the trajectory is drawn by a wall surface of the wall body 12 of the fixed scroll 10 in the compression chamber, an opening on the compression chamber side of the second passage 53, 54, which is open to the compression chamber 19b describing the trajectory, is provided on a wall surface on a radially outward side of the wall body 16 of the orbiting scroll 14 or in an end plate 15 in the vicinity of the wall surface (see Fig. 2). 

Regarding claim 7, Miura discloses:
wherein openings of the first passage 51, 52 and the second passage 53, 54 on the interior side of the scroll compression part are provided at positions where both the first passage 51, 52 and the second passage 53, 54 can simultaneously communicate with one compression chamber 19a or 19b of the compression chambers 19a, 19b by a movement of the compression chamber by an operation of the scroll compression part (see Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura JP 11-30189 in view of Ishikawa et al. JP 2011-174453 (07/02/2020 IDS).
Regarding claims 8-10, Miura is silent regarding:
wherein an end plate protrusion region, which is a region protruding toward the opposing end plate, in the surface of the end plate on a side where the wall body is provided to be erected, and a step portion extending along a boundary of the end plate protrusion region are provided on the end plate, and an opening of the second passage on the interior side of the scroll compression part is provided in the vicinity of the step portion and outside the end plate protrusion region.
Ishikawa teaches:
wherein an end plate protrusion region, which is a region protruding toward the opposing end plate, in the surface of the end plate 22a on a side where the wall body 22b is provided to be erected, and a step portion 22d extending along a boundary of the end plate protrusion region are provided on the end plate 22a, and an opening of the second passage 41 on the interior side of the scroll compression part is provided in the vicinity of the step portion 22d and outside the end plate protrusion region (see Figs. 3-4).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Miura with that of Ishikawa for the advantages of improving compression efficiency and lubrication performance (Ishikawa [0035] [0045]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the prior art cited herein disclose various configurations of lubricating oil passages in scroll compressors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/02/2021